Citation Nr: 9923890	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-00 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from December 1967 to June 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in December 1997.  A statement of the case was 
mailed to the veteran in December 1997.  The veteran's 
substantive appeal was received in January 1998.  

The Board notes that in the August 1997 rating decision, 
service connection was also denied for passive aggressive 
personality disorder and left ankle disability.  In an August 
1997 letter, the veteran was advised of that decision and of 
his procedural and appellate rights.  In correspondence of 
record from the veteran and thereafter from his 
representative, the veteran limited his appeal to the issues 
on the front page of this decision.  Accordingly, there are 
no other issues in appellate status and before the Board at 
this time.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed major depression and 
service.

2.  There is no current diagnosis of PTSD.


CONCLUSION OF LAW

The claims for service connection for major depression and 
PTSD are not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he has major 
depression which is related to service and PTSD which 
developed due to his exposure to stressors in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Personality disorders may not be service-
connected.  38 C.F.R. § 3.303(c) (1998).  In adjudicating a 
claim for PTSD, the applicable VA regulation states that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).

In addition, the Board notes that in the case of Cohen v. 
Brown, 10 Vet. App. 128 (1997), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") issued directives to be followed in cases 
where the issue is service connection for PTSD.  The Board 
will briefly review these directives.  In sum, in the Cohen 
case, the Court confirmed that the evidence must show that 
the veteran has a clear diagnosis of PTSD, that the veteran 
was exposed to a stressor(s) during service (which may be 
combat or non-combat service), and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  In the Cohen case, the Court 
provided distinctions between non-combat and combat service.  
In cases of non-combat service, the Court indicated that 
38 U.S.C.A. § 1154(b) is not applied.  If the veteran did not 
serve in combat and his stressor is therefore, not combat-
related, the Court indicated that the veteran's own lay 
testimony is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence.  The Cohen case indicated that credible supporting 
evidence includes lay/comrade statements as well as service 
department verification.  In the Cohen case, the Court noted 
that under 38 C.F.R. § 3.304(f), a current medical diagnosis 
of PTSD must be an "unequivocal" one.  The Court further 
explained that a PTSD diagnosis by a mental health 
professional must be presumed to have been made in accordance 
with Diagnostic and Statistical Manual of Mental Disorders 
(DSM) criteria.  In other words, a diagnosis of PTSD by a 
mental health examiner will be presumed to be in accordance 
with DSM criteria as to adequacy of symptomatology and 
sufficiency of stressor.  

The initial questions to be addressed with regard to both 
issues is whether the claim is well-grounded.  A well-
grounded claim is one which is plausible.  If it is not, the 
claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This requirement 
has been reaffirmed by the United States Court of Appeals for 
the Federal Circuit, in its decision in Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the Court which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  
The United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his major 
depression was incurred during service and that he has PTSD 
which was incurred due to service experiences, these 
assertions do not make the claim well-grounded if there is no 
competent medical evidence of record of a nexus between 
service and his alleged current disability.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. 
at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical 
evidence showing a nexus between the current condition and 
service).  As such, the Board will review the record to 
assess whether all three of the criteria of Caluza are met 
for service connection for major depression and PTSD and 
whether the veteran's assertions are supported by the 
evidence of record.

The service medical records showed that the veteran was 
diagnosed as having passive aggressive personality disorder 
during service, determined to have existed prior to service.  
The veteran was recommended for discharge due to his passive 
aggressive personality disorder.  There were no complaints, 
findings, or diagnosis of major depression or PTSD during 
service.  

Post-service VA and private medical records to include an 
April 1997 VA psychiatric examination show that the veteran 
has been diagnosed as having depression since 1996.  Although 
he reported to examiners that he had suffered from depression 
since service and had a long history of depression, there is 
no independent medical opinion definitively providing the 
date of onset and/or etiology of the veteran's depression.  
Rather, the veteran's own rendition of his history was merely 
recorded without any supplementary independent medical 
opinion regarding the accuracy of that history.  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute medical evidence of the 
required nexus.  LeShore v. Brown, 8 Vet. App. 407, 409 
(1995).  The recorded histories in the medical reports, 
therefore, do not constitute competent evidence of a nexus 
between the veteran's current depression and service.

With regard to PTSD, there is no post-service diagnosis of 
PTSD.  In fact, the April 1997 VA psychiatric examination 
specifically determined that the veteran does not have PTSD.  

In sum, there is no medical evidence showing that there is 
any relationship whatsoever between service and the veteran's 
currently diagnosed major depression.  Thus, as there is no 
competent medical evidence establishing a nexus between the 
current diagnosis of major depression and service, all of the 
criteria of Caluza have not been met.  As such, the claim for 
service connection for major depression is not well-grounded.  

With regard to PTSD, there is no current competent medical 
evidence that the veteran presently suffers from PTSD.  
Therefore, the Board finds that although the veteran 
currently asserts that he should be service-connected for 
PTSD, he has not submitted any competent medical evidence to 
support his allegation.  As noted, the Court has stated that 
a claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak.  If no cognizable evidence 
is submitted to support a claim, the claim cannot be well-
grounded.  Grottveit citing Tirpak.  In this case, there is 
no supporting evidence in the veteran's claim for service 
connection.  In summary, there is no current competent 
medical evidence of PTSD.  As such, all of the prongs of 
Caluza are not satisfied.  In the absence of proof of a 
present disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, in 
light of the foregoing, the veteran's claim for service 
connection for PTSD must fail.  

As the veteran's claims are not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claims and was 
advised of what evidence was needed in order to support his 
claims.


ORDER

The appeal as to the issues of entitlement to service 
connection for major depression and PTSD are denied as not 
well-grounded.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

